DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1100h; 1100s; 2100a; 2411s; 1004g”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1110”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murison (US 10130119).
As per claim 1: Murison discloses an aerosol generating device (as shown in fig. 1) comprising: a case 100 in which a heater 36 for heating a cigarette 1 is installed; a bracket 10 supporting components installed inside the case 100; a fastening member (as shown in figs. 6-8; wherein in components are attached/fastened to the bracket and the main casing/housing) fastening the case and the bracket 10; and a cap 2 that is installed on an outer surface of the case 100 in an inseparable manner to conceal the fastening member in the case (see figs. 6-7). 
Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schennum et al. (US 10412994).
As per claim 1: Schennum discloses an aerosol generating device 100 comprising: a case 125 (outer casing or housing) in which a heater 170 for heating a cigarette 10 is installed; a bracket 130 (see 120 which is provided with a hinged lid 140 that can open and close. The body 120 comprises an outer case or housing 125 which is fitted with an insert 130. More particularly, the outer case 125 has an opening at the top, i.e. the end at which the lid is located, and the insert 130 is fitted into, and generally closes, this opening”) fastening the case and the bracket 130; and a cap 140 that is installed on an outer surface of the case 125 in an inseparable manner to conceal the fastening member in the case 125 (see fig. 2).

Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nettenstrom et al. (US 2017/0208865).
As per claim 1: Nettenstrom discloses an aerosol generating device 100 comprising: a case 125 (outer casing or housing) in which a heater (see Para. [0033]) for heating a cigarette 10 is installed; a bracket 130 (see figs. 12-13) supporting components installed inside the case 125; a fastening member fastening the case and the bracket (see figs: 7-8; wherein the whole portion as shown in fig. 8 would be inserted into the casing/housing 125 and secure within); and a cap 140 that is installed on an outer surface of the case 125 in an inseparable manner to conceal the fastening member in the case 125.

As per claim 9: Nettenstrom discloses an aerosol generating device 100, wherein further comprising a sealing member (see Para. [0040]) interposed between the case 125 and the cap 140 to seal an inside of the case 125 (see figs. 15-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Murison (US 10130119).
As per claim 2: Murison discloses the aerosol generating device; and the cap 2. However, Murison does not explicitly disclose the cap includes a hook portion protruding in a lengthwise direction of the cigarette, and the hook portion includes a locking jaw protruding toward an inner surface of the case.
On the other hand, Murison is having the cap/holder attached to the casing/housing 100 by hinged in order to secure the cap/holder to the casing/housing. Although, Murison does not explicitly disclose in detail exactly as the instant invention has recited above. However, a person having ordinary skill in the art would know that using different mechanisms such as latch, magnetic, bolt, lock, to fasten/attach components together is well known, common knowledge and commonly used to further provide a secure, stable and reliable connection between components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the aerosol generating device of Murison by having the cap includes a hook portion protruding in a lengthwise direction of the cigarette, and the hook portion includes a locking jaw protruding toward an inner surface of the case as taught by the instant invention to further provide a secure, stable, reliable connection/fastening between the cap to the housing/casing. 
 
Allowable Subject Matter
Claims 3-8; and 10-15 are objected to as being dependent upon a rejected base claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831